IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


FIRST PRIORITY BANK                   : No. 655 MAL 2014
                                      :
                                      :
            v.                        : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
SPECHT CONSTRUCTION SERVICES,         :
INC., RICHARD J. MARIANI AND          :
JENNIFER MARIANI                      :
                                      :
                                      :
PETITION OF: RICHARD AND              :
JENNIFER MARIANI                      :


FIRST PRIORITY BANK, REPSONDENT : No. 656 MAL 2014
                                :
                                :
           v.                   : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
SPECHT CONSTRUCTION SERVICES, :
INC., RICHARD MARIANI AND       :
JENNIFER MARIANI                :
                                :
                                :
PETITION OF: RICHARD AND        :
JENNIFER MARIANI                :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.